                     THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION.
                         CIVIL ACTION NO. 7:18-CV-33-D

BLACK.ROCK ENGINEERS, INC.,                           )
                                                      )
                       Plaintiff,                     )
       v.                                             )
                                                      )
DUKE ENERGY PROGRESS, LLC, and                        )
AMEC FOSTER WHEELER                                   )
ENVIRONMENT & INFRASTRUCTURE,                         )
INC.                                                  )
               Defendants.                            )

                                             ORDER


       The Joint Stipulation of Dismissal With Prejudice filed October 2, 2019 is approved. This

action, including all claims and counterclaims stated herein against all parties, is dismissed with

prejudice.

       SO ORDERED, this___± day of October, 2019.
